SAVOY, Judge.
This is an appeal from the denial of unemployment compensation benefits. The present plaintiff-employee was discharged from her employment for fighting on the job. The question involved is whether her misconduct in this connection was sufficiently grave as to constitute misconduct connected with her employment sufficient to disqualify her from unemployment compensation benefits. LSA-R.S. 23:1601(2).
For the reasons set forth in a companion •case this day decided, Williams v. Brown, La.App., 157 So.2d 237, which involved the other employee engaged in the same fight during the course of employment for the same employer, we have determined that the plaintiff should not be denied unemployment compensation benefits because of the single hotheaded incident involved herein.
For the foregoing reasons, we find that the plaintiff-appellant is entitled to unemployment compensation benefits for which she makes claim. The judgment appealed from is therefore annulled and set aside, and the case remanded to the Board of Review for further proceedings in accordance with our decision.
Reversed and remanded.
HOOD, J., dissents.
On Application for Rehearing.
En Banc. Rehearing denied.
. CULPEPPER and HOOD, JJ., are of the opinion a rehearing should be granted.